Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19      PageID.1       Page 1 of 23




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

HIZAM YEHIA                                 Case No.
                                            Honorable
           Plaintiff,

v.

MICHIGAN DEPARTMENT
OF CORRECTIONS,
and FRANK SAWYER
in his individual capacity,

           Defendants.

JONATHAN R. MARKO (P72450)
Marko Law, PLC
Attorney for Plaintiff
645 Griswold Street, Suite 4100
Detroit, MI 48226
(313) 965-4822
Fax (313) 955-5556
jon@jmarkolaw.com

           There is no other civil action between these parties
           arising out of the same transaction or occurrence as
           alleged in this Complaint pending in this Court, nor has
           any such action been previously filed and dismissed or
           transferred after having been assigned to a judge, nor do
           I know of any other civil action, not between these
           parties, arising out of the same transaction or occurrence
           as alleged in this Complaint that is either pending or was
           previously filed and dismissed, transferred or otherwise
           disposed of after having been assigned to a Judge in this
           Court.


                    COMPLAINT AND JURY REQUEST
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19          PageID.2    Page 2 of 23




      NOW COMES the Plaintiff, Hizam Yehia, by and through his attorneys,

ERNST & MARKO LAW, PLC, and for his Complaint against the above-named

Defendant states as follows:


                           JURISDICTION AND VENUE

      1.       Hizam Yehia (“Plaintiff”) is an Arab-American male, who resides in

the County of Jackson, State of Michigan.

      2.       At all times relevant, Plaintiff worked for Defendant Michigan

Department of Corrections at the Parnall Correctional Facility location.

      3.       Defendant, Michigan Department of Corrections (“MDOC”), is a

Michigan governmental agency that at all relevant times, employed Plaintiff in

Jackson County, Michigan.

      4.       Defendant Frank Sawyer is a Captain employed by the Michigan

Department of Corrections at the Parnall Correctional Facility location.

      5.       The transactions and occurrences giving rise to this action took place

in the County of Jackson, State of Michigan.

      6.       The amount in controversy greatly exceeds this Court’s jurisdictional

requirement.

      7.       The Plaintiff brings this matter after exhausting his remedies with the

EEOC, with the matter being closed as of April 22, 2019.


                                           2
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19          PageID.3    Page 3 of 23




      8.     This cause of action involves violations of Plaintiff’s civil rights, as

secured by the United States and Michigan Constitutions, and is brought pursuant

to Title VII of the Civil Rights Acts of 1964, as well as the Fourteenth Amendment

to the United States Constitution, and pendant claims arising under the laws of the

State of Michigan.

                                      FACTS

      9.     Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

      10.    Plaintiff began working for Defendant Michigan Department of

Corrections on or about March 27, 2015.

      11.    Since then, Plaintiff has been subjected to a culture of racism that has

been ignored, cultivated, and/or perpetrated by the Defendant and employees at

Defendant’s facilities, including co-workers, supervisors, and other individuals

employed by Defendant.

      12.    Defendant’s employees consistently make unwelcome comments,

innuendos, and jokes about Plaintiff’s national origin, his religion, and his weight.

      13.    Plaintiff is one of few minorities employed by the MDOC at the

Parnall facility. Most of his co-workers are Caucasian.




                                          3
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19         PageID.4   Page 4 of 23




      14.    Plaintiff has been told by other officers that the facility “is not the

Middle East – we have rules here” while standing in line to clock in for work,

while other officers laughed at him.

      15.    Officer Amy Bungart tells Plaintiff that he is “fat,” tells him to “grow

up and stop eating pizza and wings every day,” and harasses him about his weight

and appearance on a consistent basis.

      16.    On one occasion, Officer Bungart told another officer, Officer

McDonald, with regard to Plaintiff’s AR-15, “…they let him have that thing? I

wonder if they checked him for it. He might do something crazy with it.”

      17.    On another occasion, Officer O’Connor and Steve Jackson told

Plaintiff not to go on a “shooting spree.”

      18.    When there were international terrorist threats on the news, officers

employed by Defendant would make offensive comments such as “your people are

at it again, Yehia,” and “is that your uncle, Yehia? These damn Arabs.” When

Plaintiff would question what they meant, officers would respond, “the terrorist

attack…duh!”

      19.    Officer Crittenden would make derogatory comments about Middle

Easterners, including Plaintiff’s wife, stating that Middle Eastern men “slave their

wives” and lock them up in the basement; and that Plaintiff sold bomb parts on the




                                             4
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19          PageID.5   Page 5 of 23




Amazon website; and asked Plaintiff how was his business selling bomb parts

online.

      20.    Officers Hampton and Closson made offensive and untrue comments

about Plaintiff making bombs and working with ISIS.

      21.    If Plaintiff set off the metal detector prior to entering the facility,

Officer Scott Pack would often make comments such as, “Yehia, I hope you’re not

wearing that bomb vest today.”

      22.    Shift Commander, Captain Sawyer constantly makes comments to

Plaintiff regarding his national origin and religion, including telling Plaintiff that

he will never go to the Middle East because they “beat their women,” “fuck goats,”

“blow [themselves] up,” and the women cover their faces like “ninjas.”

      23.    Captain Sawyer also told Plaintiff that if he was going to “blow the

[facility] up,” to do it on a day when Captain Sawyer was off from work so that he

would not “kill him during the explosion.”

      24.    Further, Captain Sawyer called Plaintiff a “goat fucker” and a “cow

fucker.”

      25.    If Plaintiff was ever tardy for a meeting or event, co-workers would

say to him “why are you late? Did you ride your camel to work?”.




                                          5
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19         PageID.6      Page 6 of 23




      26.     Officer Leffler constantly makes jokes about the way Plaintiff speaks

and touches his back and chest, saying “just making sure you are not wearing a

bomb vest.”

      27.     Sargent Chad Smith frequently approached Plaintiff making

insensitive comments, such as “Allah akbar, boom!”

      28.     Officer McClinchey has told Plaintiff that “hates Arabs,” and has

further made comments about Plaintiff being “fat and lazy.”

      29.     Officer Terry also made offensive comments about Plaintiff’s weight.

      30.     Officer Enrici made phone calls while at work reporting a “terrorist in

the building,” referring to Plaintiff.

      31.     Sargent Kolonich made numerous offensive comments about

Plaintiff’s race, religion and background while at work.

      32.     Other employees of Defendant, knowing that Plaintiff is religiously

prohibited from eating pork, put pork in his food and watch him eat it.

      33.     Officer Wilt has made offensive and humiliating comments to

Plaintiff during work and in front of other employees of Defendant MDOC,

including “Yehia, did you marry your first cousin?,” I’m surprised you didn’t shoot

this place up!,” “you look like shit guy, Allah akbar bro,” and “you guys are some

crazy terrorists.”




                                          6
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19          PageID.7     Page 7 of 23




       34.    Plaintiff filed reports with Defendant’s Discriminatory Harassment

Department; however, his complaints were not thoroughly investigated.

       35.    The perpetrators of Plaintiff’s racial discrimination have not been

disciplined and continue to be employed by Defendant without any repercussions

for their actions.

       36.    Plaintiff reported his superiors and co-workers to Lieutenant

Anderson and Sargent Curtis.

       37.    The racially hostile work environment remains unchanged.

       38.    As a result of Defendant’s actions Plaintiff has suffered, and will

continue to suffer, including but not limited to the following:

                     a.     Stress;

                     b.     Time off work;

                     c.     Humiliation;

                     d.     Non-economic damages;

                     e.     Economic damages;

                     f.     Constructive discharge;

                     g.     All other injuries to       be   discovered
                            throughout discovery.


                          COUNT I – VIOLATION OF MICHIGAN
                                     ELLIOT-LARSEN
                                 CIVIL RIGHTS ACT
                            Retaliation – As to All Defendants

                                             7
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19          PageID.8      Page 8 of 23




      39.      Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

      40.      At all relevant times, Plaintiff was an “employee” and Defendant was

an “employer” within the meaning of Michigan’s Elliott-Larsen Civil Rights Act

(“ELCRA”), MCL 37.2101, et seq.

      41.      At all relevant times, under the ELCRA, Plaintiff had a right to

employment free from discrimination based on his national origin, religion, and

weight.

      42.      Plaintiff’s act of filing complaints regarding Defendant employees’

conduct was a protected activity under the ELCRA.

      43.      As a direct and proximate result of Defendants’ actions, Plaintiff has

suffered and continues to suffer damages and injuries, including but not limited to:

            a. Stress;

            b. Humiliation;

            c. Non-economic damages;

            d. Economic damages;

            e. Emotional damages;

            f. All other injuries to be discovered throughout discovery.

          COUNT II – VIOLATION OF MICHIGAN ELLIOT-LARSEN
                            CIVIL RIGHTS ACT
                   Disparate Treatment - As to All Defendants

                                           8
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19          PageID.9    Page 9 of 23




      44.    Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

      45.    At all relevant times, Plaintiff was an “employee” and Defendant was

an “employer” within the meaning of Michigan’s Elliott-Larsen Civil Rights Act

(“ELCRA”), MCL 37.2101, et seq.

      46.    At all relevant times, under the ELCRA, Plaintiff had a right to

employment free from discrimination based on his national origin, religion, and

weight.

      47.    Defendant, through its agents, representatives, and employees, was

predisposed to discrimination on the basis of race and acted in accordance with that

predisposition.

      48.    Defendant, through its agents, representatives, and employees, treated

Plaintiff differently from similarly situated Caucasian employees in the terms and

conditions of employment, on the unlawful basis of national origin, religion, and

weight.

      49.    As a direct and proximate result of Defendant’s unlawful actions,

Plaintiff has suffered, and continues to suffer, injuries and damages.

          COUNT III – VIOLATION OF MICHIGAN ELLIOTT-LARSEN
                             CIVIL RIGHTS ACT
                 Hostile Work Environment – As to All Defendants



                                          9
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19        PageID.10     Page 10 of 23




      50.    Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

      51.    At all relevant times, Plaintiff was an “employee” and Defendant was

an “employer” within the meaning of Michigan’s Elliott-Larsen Civil Rights Act

(“ELCRA”), MCL 37.2101, et seq.

      52.    Plaintiff was subjected to unwelcome verbal conduct and treatment

due to his national origin, religion, and weight.

      53.    The Defendant violated Plaintiff’s rights under the ELCRA by

allowing the unwelcome conduct to affect a term or condition of employment,

including unreasonably interfering with Plaintiff’s work performance, and thus

creating an intimidating and hostile work environment.

      54.    As a result of the discrimination on the basis of Plaintiff’s race and

religion, Plaintiff was retaliated against after reporting and forced to leave his

employment.

      55.    As a direct and proximate cause of Defendant’s unlawful actions,

Plaintiff has sustained and continues to sustain injuries and damages.

                               COUNT IV
  TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 – 42 U.S.C. § 2000e-2
            Hostile Work Environment - As to Defendant MDOC

      56.    Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.


                                          10
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19      PageID.11   Page 11 of 23




      57.    Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

prohibits discrimination and retaliation against any individual with respect to

compensation, terms, conditions, or privileges of employment because of such

individual’s race.

      58.    At all material times, Plaintiff has been an employee of Defendant

employer, MDOC, covered by and within the meaning of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-2.

      59.    Plaintiff is a Muslim and Arab-American, in the minority at the

MDOC facility to which Plaintiff is assigned, and is a member of a protected class

under Title VII of the Civil Rights Act of 1964.

      60.    As an employer within the meaning of Title VII of the Civil Rights

Act of 1964, Defendant MDOC owed Plaintiff a duty not to discriminate against

him with respect to employment, promotional opportunities, compensation, or

other conditions or privileges of employment on the basis of Plaintiff’s race or

religion.

      61.    Because of his race and religion, Plaintiff has been and continues to

be subjected to treatment during his career with Defendant MDOC that has been

disparate from that accorded to non-Arab American and non-Muslim co-workers

of Defendant MDOC and at the facility to which Plaintiff is assigned, who have

been treated more favorably than Plaintiff.


                                         11
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19       PageID.12    Page 12 of 23




      62.   As a result of the discrimination on the basis of Plaintiff’s race and

religion, Plaintiff was retaliated against after reporting and forced to leave his

employment.

      63.   There is no legitimate business reason justifying the retaliation to

which Plaintiff has been subjected during his career at Defendant MDOC and

while assigned to the facility to which Plaintiff has been assigned by Defendant

MDOC.

      64.   As a direct and proximate result of Defendant MDOC’s unlawful

actions against Plaintiff described herein, Plaintiff has suffered injuries and

damages, including, but not limited to: potential loss of earnings and earning

capacity, loss of career opportunities, loss of reputation and esteem in the

community, mental and emotional distress, and loss of ordinary life pleasures.

      65.   Pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e et seq., Defendants are liable to Plaintiff for all damages allowed under

Federal Law. To the extent that damages allowable and/or recoverable are deemed

insufficient to fully compensate Plaintiff and/or to punish or deter the Defendants,

this Court must order additional damages to be allowed so as to satisfy any and all

such inadequacies. Defendants’ conduct was and remains extreme and outrageous

subjecting Defendants to punitive damages.




                                         12
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19        PageID.13     Page 13 of 23




      66.    As a direct and proximate cause of Defendant’s unlawful actions,

Plaintiff has sustained and continues to sustain injuries and damages.

                              COUNT V
  TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 – 42 U.S.C. § 2000e-2
              Disparate Treatment - As to Defendant MDOC

      67.    Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

      68.    Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

prohibits discrimination against any individual with respect to compensation,

terms, conditions, or privileges of employment because of such individual’s race.

      69.    At all material times, Plaintiff has been an employee of Defendant

employer, MDOC, covered by and within the meaning of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-2.

      70.    Plaintiff is a Muslim and Arab-American, in the minority at the

MDOC facility to which Plaintiff is assigned, and is a member of a protected class

under Title VII of the Civil Rights Act of 1964.

      71.    As an employer within the meaning of Title VII of the Civil Rights

Act of 1964, Defendant MDOC owed Plaintiff a duty not to discriminate against

him with respect to employment, promotional opportunities, compensation, or

other conditions or privileges of employment on the basis of Plaintiff’s race or

religion.


                                         13
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19       PageID.14    Page 14 of 23




      72.    Because of his race and religion, Plaintiff has been and continues to

be subjected to treatment during his career with Defendant MDOC that has been

disparate from that accorded to non-Arab American and non-Muslim co-workers

of Defendant MDOC and at the facility to which Plaintiff is assigned, who have

been treated more favorably than Plaintiff.

      73.    The disparate and less favorable treatment to which Plaintiff has been

subjected during the time that she has been employed by Defendant MDOC has

included adverse employment actions on the basis of Plaintiff’s race and religion.

      74.    The disparate and less favorable treatment to which Plaintiff has been

subjected during the time that he has been employed by Defendant MDOC has

come from both supervisory personnel and from Plaintiff’s non-Arab American

and non-Muslim co-workers.

      75.    Defendant MDOC and the facility to which Plaintiff has been

assigned by Defendant MDOC has a policy or pattern of practice that encourages

management or supervisory personnel to directly discriminate against minority

employees, or that tolerates the disparate and less favorable treatment of minority

employees by supervisory personnel and other employees.

      76.    Defendant MDOC and the facility to which Plaintiff has been

assigned by Defendant MDOC has a policy or pattern of practice that encourages

management or supervisory personnel to look the other way or actively encourage


                                         14
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19        PageID.15    Page 15 of 23




disparate and less favorable treatment of minority employees by supervisory

personnel and other employees.

      77.    The disparate treatment to which Plaintiff has been subjected during

his career at Defendant MDOC and while assigned to the facility to which Plaintiff

has been assigned by Defendant MDOC has been so substantially disparate and

less favorable than the treatment of non-Arab-Americans or non-Muslim

employees that it raises an inference of disparate treatment discrimination.

      78.    The disparate treatment to which Plaintiff has been subjected during

his career at Defendant MDOC and while assigned to the facility to which Plaintiff

has been assigned by Defendant MDOC has been so substantially disparate and

less favorable than the treatment received by his non-minority co-workers that it

unreasonably interfered with Plaintiff’s work performance.

      79.    There is no legitimate business reason justifying the disparate

treatment to which Plaintiff has been subjected during his career at Defendant

MDOC and while assigned to the facility to which Plaintiff has been assigned by

Defendant MDOC.

      80.    As a direct and proximate result of Defendant MDOC’s unlawful

actions against Plaintiff described herein, Plaintiff has suffered injuries and

damages, including, but not limited to: potential loss of earnings and earning




                                         15
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19        PageID.16     Page 16 of 23




capacity, loss of career opportunities, loss of reputation and esteem in the

community, mental and emotional distress, and loss of ordinary life pleasures.

      81.    Pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e et seq., Defendants are liable to Plaintiff for all damages allowed under

Federal Law. To the extent that damages allowable and/or recoverable are deemed

insufficient to fully compensate Plaintiff and/or to punish or deter the Defendants,

this Court must order additional damages to be allowed so as to satisfy any and all

such inadequacies. Defendants’ conduct was and remains extreme and outrageous

subjecting Defendants to punitive damages.

      82.    As a direct and proximate cause of Defendant’s unlawful actions,

Plaintiff has sustained and continues to sustain injuries and damages.

                              COUNT VI
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 – 42 U.S.C. § 2000e-2
           Hostile Work Environment - As to Defendant MDOC

      83.    Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.

      84.    Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

prohibits discrimination against any individual with respect to compensation,

terms, conditions, or privileges of employment because of such individual’s race.




                                         16
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19      PageID.17   Page 17 of 23




       85.   At all material times, Plaintiff has been an employee of Defendant

employer, MDOC, covered by and within the meaning of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-2.

       86.   Plaintiff is a Muslim and Arab-American, in the minority at the

MDOC facility to which Plaintiff is assigned, and is a member of a protected class

under Title VII of the Civil Rights Act of 1964.

       87.   As an employer within the meaning of Title VII of the Civil Rights

Act of 1964, Defendant MDOC owed Plaintiff a duty not to discriminate against

him with respect to employment, promotional opportunities, compensation, or

other conditions or privileges of employment on the basis of Plaintiff’s race or

religion.

       88.   Defendant MDOC, by and through its agents, representatives, and/or

employees, was predisposed to discriminate on the basis of race and acted in

accordance with that predisposition.

       89.   While employed by Defendant MDOC, Plaintiff was and continues to

be constantly and repeatedly subjected to race and religious discrimination by

Defendant, by and through its agents, servants and/or employees, said acts being

made unlawful by Title VII of the Civil Rights Acts of 1964, 42 U.S.C. § 2000e et

seq.




                                         17
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19          PageID.18     Page 18 of 23




      90.      Defendants failed to provide a work environment free from race and

religious discrimination.

      91.      Defendants created a hostile work environment on the basis of

Plaintiff’s race and religion.

      92.      Defendant MDOC and the facility to which Plaintiff has been

assigned by Defendant MDOC has a policy or pattern of practice that encourages

management or supervisory personnel to directly discriminate against minority

employees, or that tolerates the disparate and less favorable treatment of minority

employees by supervisory personnel and other employees.

      93.      Defendant MDOC and the facility to which Plaintiff has been

assigned by Defendant MDOC has a policy or pattern of practice that encourages

management or supervisory personnel to look the other way or actively encourage

disparate and less favorable treatment of minority employees by supervisory

personnel and other employees.

      94.      There is no legitimate business reason justifying Defendant’s actions,

in violation of Title VII, which specifically prohibits discrimination against any

person regarding employment and/or the terms of employment on the basis of race

or religion.

      95.      Defendant MDOC and its agents, servants and/or employees’ actions

were intentional, with reckless indifference to Plaintiff’s rights and sensibilities.


                                           18
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19        PageID.19     Page 19 of 23




      96.    As a direct and proximate result of Defendant MDOC’s unlawful

actions against Plaintiff described herein, Plaintiff has suffered injuries and

damages, including, but not limited to: potential loss of earnings and earning

capacity, loss of career opportunities, loss of reputation and esteem in the

community, mental and emotional distress, and loss of ordinary life pleasures.

      97.    Pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e et seq., Defendants are liable to Plaintiff for all damages allowed under

Federal Law. To the extent that damages allowable and/or recoverable are deemed

insufficient to fully compensate Plaintiff and/or to punish or deter the Defendants,

this Court must order additional damages to be allowed so as to satisfy any and all

such inadequacies. Defendants’ conduct was and remains extreme and outrageous

subjecting Defendants to punitive damages.

      98.    As a direct and proximate cause of Defendant’s unlawful actions,

Plaintiff has sustained and continues to sustain injuries and damages.

               COUNT VII – EQUAL PROTECTION
       VIOLATION OF CONSTITUTIONAL RIGHTS UNDER THE
        FOURTEENTH AMENDMENT OF THE UNITED STATES
           CONSTITUTOIN PURSUANT TO 42 U.S.C. § 1983
                As to the Individual Defendant Sawyer

      99.    Plaintiff, by reference, incorporates the preceding paragraphs of his

Complaint as though fully set forth herein.




                                         19
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19           PageID.20    Page 20 of 23




      100. This action is brought pursuant to 42 U.S.C. § 1983 against

Defendants for purposeful discrimination, under color of law, in violation of the

Equal Protection Clause of the Fourteenth Amendment to the United States

Constitution.

      101. Plaintiff has a constitutional right to liberty, including the right to

freedom from discrimination on the basis of his race and religion.

      102. As an Arab-American and Muslim, Plaintiff is a member of a

protected class, and as a citizen of the United States, is entitled to equal protection

under the law pursuant to the Equal Protection Clause of the Fourteenth

Amendment of the United States Constitution.

      103. Defendant Sawyer was at all times relevant to this action acting under

color of law and within the scope of his employment.

      104. At all relevant times, Defendant Sawyer was acting pursuant to his

authority as Captain and was using the power of his office to justify his actions.

      105. The right to be free from discrimination in the form of disparate

treatment, retaliation, and being treated differently than other employees on the

basis of race in violation of one’s constitutional rights is and at all times relevant to

this cause of action was a clearly established right of which a reasonable person

and corrections officer in the Defendants’ position under the circumstances of this

case knew or should have known.


                                           20
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19           PageID.21        Page 21 of 23




      106. Defendant’s actions as set forth herein, taken because of or on the

basis of Plaintiff’s race, abridge Plaintiff’s right to equal protection of the laws in

violation of the Fourteenth Amendment of the United States Constitution.

      107. Defendant Sawyer is not entitled to governmental or qualified

immunity.

      108. Defendant’s        callous   and     repeated    disregard     of     Plaintiff’s

constitutional rights rises to the level of deliberate indifference.

      109. As a direct and proximate result of Defendants’ unlawful actions and

retaliations against Plaintiff as described herein, which constitute a violation of

Plaintiff’s constitutional rights, Plaintiff has suffered injuries and damages,

including but not limited to: potential loss of earnings and earning capacity, loss of

career opportunities, loss of reputation and esteem in the community, mental and

emotional distress, and loss of the ordinary pleasures of life.

      110. Pursuant to 42 U.S.C. § 1983, Defendants are liable to Plaintiff for all

damages allowed under Federal Law. To the extent that the damages allowable

and/or recoverable are deemed insufficient to fully compensate Plaintiff and/or to

punish or deter the Defendants this Court must order additional damages to be

allowed so as to satisfy any and all such inadequacies. Defendants’ conduct was

and remains extreme and outrageous subjecting Defendants to punitive damages.




                                           21
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19        PageID.22    Page 22 of 23




      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment in his favor and against Defendants, jointly and severally, in an

amount that is fair and reasonable and compensates Plaintiff for his injuries, plus

costs, interest, and attorney fees, as well as punitive and/or exemplary damages so

wrongfully incurred.

                                              Respectfully submitted,

                                              /s/ Jonathan R. Marko
                                              JONATHAN R. MARKO (P72450)
                                              Marko Law, PLC
                                              Attorney for Plaintiff
                                              645 Griswold Street, Suite 4100
                                              Detroit, MI 48226
                                              (313) 965-4822
                                              Fax (313) 955-5556
                                              jon@jmarkolaw.com

Dated: July 9, 2019




                                JURY REQUEST
      Plaintiff, by and through counsel, hereby request a trial by jury in the above-

captioned matter.

                                              Respectfully submitted,

                                              /s/ Jonathan R. Marko
                                              JONATHAN R. MARKO (P72450)
                                              Marko Law, PLC

                                         22
Case 2:19-cv-12019-SFC-RSW ECF No. 1 filed 07/09/19   PageID.23   Page 23 of 23




                                          Attorney for Plaintiff
                                          645 Griswold Street, Suite 4100
                                          Detroit, MI 48226
                                          (313) 965-4822
                                          Fax (313) 955-5556
                                          jon@jmarkolaw.com
Dated: July 9, 2019




                                     23
